DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings replacing FIG. 4 were received on 07 January 2022.  These drawings are accepted.
Specification
The Specification filed 20 March 2020 is accepted.  All objections to the Specification as set forth in the Non-Final Office Action dated 27 October 2021 have been withdrawn because they have been rendered moot by way of the replacement drawing to FIG. 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nadeem Odeh/Primary Examiner, Art Unit 3669